Citation Nr: 0841210	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-14 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
postoperative residuals of medial meniscus tear and partial 
anterior cruciate ligament tear of the right knee.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 2003 to May 2006.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which granted service 
connection for the disability at issue, and assigned a 
noncompensable initial evaluation, effective from May 16, 
2006.  A rating decision in January 2008 assigned a temporary 
total convalescence rating, based on surgical treatment of 
the right knee disability, from April 26, 2007 through May 
31, 2007, pursuant to 38 C.F.R. § 4.30.  A noncompensable 
rating was continued thereafter from June 1, 2007.

The Board notes that although several documents of record 
have been submitted by a service officer from the Board of 
Chosen Freeholders, County of Burlington, New Jersey, a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, is not in the veteran's claims 
file.  Under applicable law, if a claimant wishes to 
designate a recognized organization as his representative 
before VA, he must execute a VA Form 21-22.  38 C.F.R. § 
20.602 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Excluding the period of a temporary total convalescence 
rating, throughout the rating period on appeal, the veteran's 
right knee disability has been manifested by complaints of 
pain, with objective demonstration of disability comparable 
to no more than slight recurrent subluxation and instability, 
without demonstration of limitation of motion.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 10 percent initial rating for postoperative 
residuals of medial meniscus tear and partial anterior 
cruciate ligament tear of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.40-4.45, 4.71a, 
Diagnostic Codes 5257 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in September 2006 in this case, the RO 
sent the veteran a letter, dated in July 2006, which 
satisfied the duty to notify provisions, including how a 
disability rating and effective date would be assigned should 
service connection be granted.  

After service connection was granted in the September 2006 
rating decision, the veteran submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a March 2007 statement of the case (SOC) and January 
2008 and June 2008 supplemental statements of the case.  
These documents informed the veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed 
in connection with his appeal, and provided him with reasons 
for its decision.  38 U.S.C.A. § 7105(d).  Accordingly, the 
Board concludes that the notice obligations set forth in 
sections 7105(d) and 5103A of the statute have been fulfilled 
in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA medical records dated through December 
2007 are on file.  The veteran has at no time referred to 
records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran a VA examination in August 
2006 and in December 2007 to evaluate his right knee 
disability.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by x-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The veteran's right knee disability is currently assigned a 
non-compensable disability evaluation pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Because the veteran's right 
knee disability is not specifically listed in the rating 
schedule, it is rated analogous to a disability in which the 
functions affected, anatomical localization and symptoms are 
closely related.  38 C.F.R. § 4.20 (2008).

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is assigned for slight recurrent subluxation or 
lateral instability of the knee.  A 20 percent disability is 
contemplated when such impairment is moderate, and a 30 
percent disability evaluation is warranted when it is severe.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a non-compensable evaluation is 
contemplated for leg flexion limited to 60 degrees.  A 10 
percent disability evaluation is assigned when leg flexion is 
limited to 45 degrees, and a 20 percent disability evaluation 
is warranted when leg flexion is limited to 30 degrees.

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned for leg extension limited to 5 degrees.  A 10 
percent disability evaluation is contemplated for leg 
extension limited to 10 degrees.  A 20 percent disability 
evaluation is warranted when leg extension is limited to 15 
degrees.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a 10 percent initial evaluation under 
Diagnostic Code 5257, throughout the rating period on appeal, 
exclusive of the period of award of a temporary total 
convalescence rating noted above.  The medical evidence of 
record shows the veteran to have right knee disability 
comparable to slight recurrent subluxation and instability.  
The Board observes that the December 2007 VA examiner noted 
that the veteran's right knee gave out approximately two 
times per month, and that although the veteran underwent 
arthroscopic surgery of the anterior cruciate ligament (ACL) 
in April 2007, the veteran still experienced some right knee 
pain.  In addition, the examiner reported that the veteran 
experienced limitations in his employment as a mailroom 
assistant due to his right knee disability, because he could 
not lift objects in excess of 30 pounds or stand for more 
than 10 minutes without a flare up of his right knee 
condition.  In addition, the veteran also stated that he 
could not kneel and had difficulty climbing stairs due to his 
right knee disability.  While the examiner did not indicate a 
response for the drawer sign for instability, McMurray 
testing was noted as negative.  It was noted that although 
the veteran underwent arthroscopic ACL surgery in April 2007, 
he indicated that he still experienced some right knee 
instability, although his right knee disability was improved 
by this procedure.  Thus, resolving any reasonable doubt in 
favor of the veteran, the criteria for a 10 percent 
evaluation under Diagnostic Code 5257 have been met.

However, the Board finds that the criteria for a disability 
rating in excess of 10 percent under Diagnostic Code 5257 
have not been met.  In this regard, the veteran's knee only 
gives out several times per month, and is alleviated by 
taking Ibuprofen, applying heat and resting.  The veteran 
indicated that he did not use any assistive devices such as a 
cane, knee brace, crutches or walker for his right knee 
disability.  Therefore, the Board finds that the veteran's 
right knee instability more nearly approximates slight, 
rather than moderate, recurrent subluxation or lateral 
instability.

Although VA x-ray examination of the right knee in August 
2006 was interpreted as showing no degenerative joint 
disease, a small loose body was noted.  A normal x-ray of the 
knee was reported in December 2006.  Additionally, VA 
treatment reports dated in April 2007 indicate that the bony 
structures of the right knee were normal on magnetic 
resonance imaging (MRI).  Nevertheless, an April 2007 x-ray 
film of the right knee was interpreted as showing slight 
osteodegenerative disease in the medial compartment.  
Significantly, as noted above, even absent x-ray findings of 
arthritis, any limitation of motion due to pain must still be 
considered under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  38 C.F.R. § 4.59.  As such, the Board has considered 
whether the veteran would be entitled to an increased 
evaluation for his right knee disability based on limitation 
of motion due to pain, including pursuant to C.F.R. § 4.71a, 
Diagnostic Code 5010.  In this regard, the December 2007 VA 
examination found the veteran's right knee to have range of 
motion from 0 to 130 degrees.  The August 2006 VA examiner 
also indicated that the veteran's right knee had range of 
motion from 0 to 150 degrees.  As such, the veteran's 
limitation of flexion, and demonstrated extension, are both 
noncompensable.  Indeed, there has been no demonstration by 
competent clinical evidence of limitation of extension of the 
right knee.  See 38 C.F.R. § 4.71, Plate II, which indicates 
that normal range of motion of the knee is from zero degrees 
extension to 140 degrees flexion.  Accordingly, because the 
veteran does not at least meet the criteria for a zero 
percent rating under Diagnostic Codes 5260 or 5261, there is 
no additional disability for which a rating may be assigned.  
As such, a separate rating based on painful motion pursuant 
to 38 C.F.R. § 4.59 is not warranted, as the December 2007 VA 
examiner noted that the veteran did not experience any pain 
in the right knee with flexion or extension, and with 
repetitive use times three, his range of motion of the right 
knee was not additionally limited by pain, fatigue, weakness 
or lack of endurance.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, impairment of the 
tibia and fibula and cartilage, semilunar, dislocated or 
removal, the Board finds that the criteria for a rating in 
excess of 10 percent for his right knee disability are simply 
not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 
5259 and 5262 (2008).  In this regard, the medical evidence 
of record does not show that the veteran has functional 
impairment of the right knee comparable to ankylosis, even 
with consideration of complaints of pain, or malunion of the 
tibia and fibula with a moderate knee or ankle disability.  
In addition, an April 2007 VAMC treatment note stats that the 
veteran's menisci (cartilage) was normal.  Therefore, the 
Board finds that the veteran is not entitled to a higher or 
separate evaluation under any of these Diagnostic Codes.  

Further, the veteran's right knee surgical scar has not been 
shown to be symptomatic so as to warrant a separate 
compensable rating.  Indeed, on VA examination in December 
2007, the examiner characterized the scar as asymptomatic 
(nontender and nonpainful), healed and superficial.  38 
C.F.R. § 4.118, Diagnostic Codes 7801 through 7805 (2008).  

The Board has also considered whether an evaluation in excess 
of 10 percent for the veteran's right knee disability is 
warranted.  However, as discussed above, the medical evidence 
of record, most notably the December 2007 VA examination, 
does not show the veteran to have moderate recurrent 
subluxation, lateral instability, limitation of flexion, 
limitation of extension, ankylosis,  malunion of the tibia or 
fibula, or cartilage dislocation or removal that meets the 
criteria for an increased evaluation.  Therefore, the Board 
concludes that an evaluation in excess of 10 percent for the 
veteran's right knee disability is not warranted at any time 
during the rating period on appeal, exclusive of his period 
of a temporary total convalescence rating.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
right knee disability is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service- 
connected right knee disability has caused frequent periods 
of hospitalization or marked interference with his 
employment.  Indeed, on VA examination in December 2007, he 
reported that he was able to perform his current occupation, 
with limitations.  Additionally, the Board finds that the 
rating criteria to evaluate his right knee disability 
reasonably describe the claimant's disability level.  
Therefore, the veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable evaluation of 10 
percent for postoperative residuals of medial meniscus tear 
and partial anterior cruciate ligament tear, of the right 
knee, is granted, subject to the applicable law governing the 
award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


